       Case 4:20-cr-00166-DPM Document 5 Filed 06/22/20 Page 1 of 1




                                                                                FILED
          IN THE UNITED STATES DISTRICTA~JlA0R~TNSAS
              EASTERN DISTRICT OF ARKANSAiN 2 2 2020

UNITED STATES OF AMERICA

vs.                                                  NO. 4:20CR00166-01-DPM

SCOTT MATTHEW BOULDEN


              WRIT OF HABEAS CORPUS AD PROSEQUENDUM

TO THE CUSTODIAL AUTHORITY at the PULASKI COUNTY SHERIFF'S OFFICE and
TO THE UNITED STATES MARSHAL FOR THE EASTERN DISTRICT OF ARKANSAS:

GREETINGS:

       We command that you surrender the body of SCOTT MATTHEW BOULDEN # 10960-19
detained in the PULASKI COUNTY SHERIFF'S OFFICE, LITTLE ROCK, ARKANSAS in your
custody, under safe and secure conduct, to the custody of the United States Marshal for the Eastern
District of Arkansas, and the said Marshal is directed to produce the body of the Defendant before
this Court on June 25, 2020 at 2:00 p.m., before the Honorable Jerome T. Kearney, and after the
proceedings have been concluded, that you return SCOTT MATTHEW BOULDEN to PULASKI
COUNTY SHERIFF'S OFFICE under safe and secure conduct.
       IN WITNESS WHEREOF, I have set my hand and the seal of said court, this 22 June 2020.




                                                     UNITED STATES MAGISTRATE JUDGE
